United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0931
Issued: August 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 24, 2017 appellant, through counsel, filed a timely appeal from a March 2,
2017 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 2, 2017 decision. Because
the Board’s jurisdiction is limited to evidence that, was before OWCP at the time it issued its final merit decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005).

ISSUE
The issue is whether appellant filed a timely claim for compensation under 5 U.S.C.
§ 8122.
FACTUAL HISTORY
On November 17, 2016 appellant, then a 64-year-old retired training instructor, filed an
occupational disease claim (Form CA-2) alleging that, following an employing establishment
hearing evaluation on March 30, 2000, he first became aware of his bilateral hearing loss and
first realized that it was caused or aggravated by his federal employment. He explained that his
hearing worsened each year that he worked at the employing establishment. Appellant stated
that he did not know that a hearing loss claim was available until he retired, and that he was not
told of his hearing loss at annual physical examinations. The employing establishment noted that
he retired on April 3, 2007.
In a narrative statement dated October 20, 2016, appellant related that he was currently
retired, and that he did not relate his hearing loss to his federal employment until a hearing test
on April 5, 2012 by his treating physician.
On November 18, 2016 OWCP requested that appellant submit additional evidence to
establish his claim. It noted that the evidence of record did not establish that he provided timely
notification of his work injury. OWCP also requested that the employing establishment submit
any factual and medical evidence related to appellant’s noise exposure in the course of his
federal employment.
By letter dated December 15, 2016, the employing establishment responded to OWCP’s
requests. It noted that appellant was routinely exposed to hazardous noise in the course of his
employment, but that he did not submit his claim within three years of becoming aware of his
hearing loss and of its relationship to his employment. The employing establishment further
noted that it provided and appellant used hearing protection.
By decision dated December 21, 2016, OWCP denied appellant’s claim as it was
untimely filed. It found that his claim was not timely filed within three years of the date of last
exposure or that his immediate supervisor had actual knowledge within 30 days of the date of
last exposure. OWCP found that the date of appellant’s last exposure was his retirement date,
April 3, 2007.
On January 11, 2017 appellant, through counsel, filed a request for reconsideration. With
the request for reconsideration, counsel attached copies of audiograms from appellant’s federal
employment dating from August 14, 1978 through March 29, 2007, reflecting the existence of a
hearing conservation program.
An employing establishment hearing conservation data form related the results of an
April 10, 1985 reference audiogram and the audiogram results from March 29, 2007. Using the
frequencies of 500, 1,000, 2000, and 3,000 cycles per second (cps) the reference audiogram
revealed the following: left ear 10, 10, 5, and 10 decibels; right ear 5, 5, 10, and 20 decibels.

2

Using the same frequencies the March 29, 2007 audiogram revealed the following: left ear 10,
15, 25, and 45 decibels; right ear 10, 15, 30, and 50 decibels. Counsel contended that the
audiograms were reflective of the existence of a hearing conservation program and demonstrate
that the employing establishment had actual knowledge of an employment-related hearing loss.
By decision dated March 2, 2017, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision, finding that because appellant stated that he had not
related his hearing loss to his work until April 5, 2012, his claim remained untimely filed.
LEGAL PRECEDENT
Under section 8122(a) of FECA4 a claimant has three years to file a claim for
compensation.5 In a case of occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between his condition and his employment. Such awareness is
competent to start the limitation period even if the employee does not know the nature of the
impairment or whether the ultimate result of such affect would be temporary or permanent.6
Where the employee continues in the same employment after such awareness, the time limitation
begins to run on the date of his last exposure to the implicated factors.7 For latent disability
cases, section 8122(b) of FECA provides that the time limitation does not begin to run until the
claimant is aware of the causal relationship between his employment and the compensable
disability or should have been aware of this relationship by exercising reasonable diligence.8
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of his alleged
employment-related injury within 30 days such that the immediate superior was put reasonably
on notice of an on-the-job injury or death.9 In interpreting section 8122(a)(1) of FECA, OWCP
procedures provide that, if the employing establishment provides regular physical examinations
which might have detected signs of illness, such as hearing tests, it should be asked whether the
results of such tests were positive for illness and whether the employee was notified of the
results.10
The Board has held that a program of periodic audiometric examinations conducted by an
employing establishment in conjunction with an employee testing program for hazardous noise
4

5 U.S.C. § 8122(a).

5

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see 20 C.F.R. § 10.101(b).

6

Duet Brinson, id.

7

Larry E. Young, 52 ECAB 264 (2001).

8

5 U.S.C. § 8122(b); Bennie L. McDonald, 49 ECAB 509, 514 (1998).

9

Id. at § 8122(a)(1).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993); L.C., 57 ECAB
740 (2006); Ralph L. Dill, 57 ECAB 248 (2005).

3

exposure is sufficient to constructively establish actual knowledge of a hearing loss, such as to
put the immediate supervisor on notice of an on-the-job injury.11 A hearing loss identified on
such a test would constitute actual knowledge on the part of the employing establishment of a
possible work injury.12
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant clearly indicated that he was aware of a relationship between his claimed
hearing loss and his federal employment as of March 30, 2000. He explained that he underwent
an employing establishment evaluation on that date which revealed a hearing loss. Under section
8122(b), the time limitation begins to run when appellant became aware of causal relationship,
or, if he continued to be exposed to noise after awareness, the date he was no longer exposed to
noise. Appellant was last exposed to hazardous noise from his federal employment on
April 3, 2007. Therefore the three-year time limitation began to run no later than April 3, 2007.
As appellant did not file his occupational disease claim until March 28, 2014, the Board finds
that it was not filed within the three-year time period under section 8122(a).
Appellant’s claim would still be regarded as timely filed under 5 U.S.C. § 8122 if his
immediate superior had actual knowledge of the injury within 30 days or under section 8122(a) if
written notice of injury was given to his immediate superior within 30 days. However,
participation in an employing establishment hearing conservation program can also establish
constructive notice of injury.13 A positive test result from an employing establishment program
of regular audiometric examination as part of a hearing conservation program is sufficient to
establish knowledge of hearing loss so as to put the immediate superior on notice of an on-thejob injury.14
Of note, the April 10, 1985 audiometric test at the frequency levels of 500, 1,000, 2,000,
and 3,000 cps revealed decibel losses of 5, 5, 10, and 20 decibels on the right. Subsequently, a
March 29, 2007 audiometric test at the frequency levels of 500, 1,000, 2,000, and 3,000 cps
revealed decibel losses of 10, 15, 30, and 50 decibels on the right. This demonstrates a hearing
loss which constitutes actual knowledge by the employing establishment of a possible
work-related hearing loss within 30 days of his last noise exposure which occurred no later than
April 3, 2007.15 Therefore, appellant’s hearing loss claim is considered timely.16

11

L.B., Docket No. 12-1548 (issued January 10, 2013); James W. Beavers, 57 ECAB 254 (2005).

12

L.E., Docket No. 14-1551 (issued October 28, 2014).

13

See J.C., Docket No. 15-1517 (issued February 25, 2016); see also M.W., Docket No. 16-0394 (issued
April 8, 2016).
14

See W.P., Docket No. 15-0597 (issued January 27, 2016).

15

See supra note 12.

16

Id.

4

The case must be remanded for OWCP to address the merits of the claim. After carrying
out this development, OWCP shall issue a de novo decision.17
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
development consistent with this decision.
Issued: August 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

Id.

5

